         Case 1:19-cv-02369-KBJ Document 20 Filed 08/14/19 Page 1 of 5



JOSEPH H. HUNT
Assistant Attorney General
WILLIAM C. PEACHEY
Director
EREZ REUVENI
Assistant Director
Office of Immigration Litigation
U.S. Department of Justice, Civil Division
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
Tel: (202) 307-4293
Email: Erez.R.Reuveni@usdoj.gov
KATHRYNE GRAY
ARCHITH RAMKUMAR
Trial Attorneys


                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                             )
 Make the Road New York, et al.,             )
                                             )
              Plaintiffs,                    )
                                             )
 v.                                          )   Civil Action No. 1:19-cv-02369-KBJ
                                             )
 Kevin McAleenan, et al.,                    )
                                             )
              Defendants.                    )
                                             )

                            JOINT STATEMENT ON SCHEDULING
          Case 1:19-cv-02369-KBJ Document 20 Filed 08/14/19 Page 2 of 5



        The parties, having met and conferred, submit the below proposed schedule for briefing

Plaintiffs’ motion for preliminary injunction.

Defendants’ Statement

        Given that the government intends to begin enforcement of the designation by September

1, 2019, and given the Court’s pre-existing obligations and schedule, Defendants propose the

following schedule:

       August 19, by 12 noon: Plaintiffs file a supplemental brief addressing justiciability,

        limited to 15 pages.

       August 21 by midnight: Defendants file an omnibus opposition to the motion for

        preliminary injunction and supplemental brief, limited to 60 pages.

       August 23 by midnight: Plaintiffs file a reply brief, limited to 25 pages.

       August 26: the Court conducts a hearing

        Should the court be disinclined to require Plaintiffs to file a supplemental brief

addressing justiciability before Defendants must file their opposition brief, Defendants seek

leave to file a sur-reply to permit it to address any arguments concerning subject matter

jurisdiction, Article III standing, or justiciability that Plaintiffs may raise for the first time in their

reply brief. If the Court does not adopt the government’s first proposed schedule, Defendants

propose the following schedule:

       August 19: Defendants file their opposition to the motion for preliminary injunction.

       August 21: Plaintiffs file their reply.

       August 23: Defendants file a sur-reply limited to addressing any arguments pertaining to

        justiciability raised for the first time by Plaintiffs in their reply.

       August 26: the Court conducts a hearing.
          Case 1:19-cv-02369-KBJ Document 20 Filed 08/14/19 Page 3 of 5



       Although the parties appear to be in agreement on Defendants’ first proposal, should the

Court elect to adopt Plaintiffs’ alternative proposal with a hearing date of September 6,

Defendants believe Plaintiffs reply brief should be limited to 25 pages.

Plaintiffs’ Statement

       The government’s Option 1 above is satisfactory for Plaintiffs, other than Plaintiffs

request a 35-page reply brief.

       If, however, the Court is inclined to hold the hearing on September 6, as it suggested on

the phone, then plaintiffs would propose the following schedule:

       August 21: Plaintiffs’ supplement brief on jurisdiction, limited to 15 pages

       August 28: Government omnibus opposition, limited to 60 pages

       Sept 3: Plaintiffs’ reply, limited to 35 pages

       Sept 6: Hearing

Respectfully submitted,
                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              WILLIAM C. PEACHEY
                                              Director

                                          By: /s/ Erez Reuveni
                                             EREZ REUVENI
                                             Assistant Director
                                             Office of Immigration Litigation
                                             U.S. Department of Justice, Civil Division
                                             P.O. Box 868, Ben Franklin Station
                                             Washington, DC 20044
                                             Tel: (202) 307-4293
                                             Email: Erez.R.Reuveni@usdoj.gov

                                              KATHRYNE GRAY
                                              ARCHITH RAMKUMAR
                                              Trial Attorneys

Dated: August 14, 2019                        Attorneys for Defendants
        Case 1:19-cv-02369-KBJ Document 20 Filed 08/14/19 Page 4 of 5




                                             Respectfully submitted,

Trina Realmuto*****                                       /s/ Celso Perez
Kristin Macleod-Ball*****                    Celso Perez (D.C. Bar No. 1034959)
American Immigration Council                 Anand Balakrishnan*****
1318 Beacon Street, Suite 18                 Omar C. Jadwat*
Brookline, MA 02446                          Lee Gelernt*****
(857) 305-3600                               American Civil Liberties Union
                                             Foundation, Immigrants’ Rights Project
Karolina J. Walters (D.C. Bar No. 1049113)   125 Broad Street, 18th Floor
American Immigration Council                 New York, NY 10004
1331 G Street, NW, Suite 200                 (212) 549-2600
Washington, D.C. 20005
(202) 507-7520                               Jennifer Chang Newell***
                                             Stephen B. Kang******
Jonathan K. Youngwood*                       Julie Veroff***
Susannah S. Geltman*                         American Civil Liberties Union
Joshua Polster*                              Foundation, Immigrants’ Rights Project
Simpson Thacher & Bartlett LLP               39 Drumm Street
425 Lexington Avenue                         San Francisco, CA 94111
New York, NY 10017                           (415) 343-0774
(212) 455-2000
                                             Arthur B. Spitzer (D.C. Bar No. 235960)
Adrienne V. Baxley (D.C. Bar No. 1044750)    Scott Michelman (D.C. Bar No. 1006945)
Simpson Thacher & Bartlett LLP               American Civil Liberties Union
900 G Street, N.W.                           Foundation of the District of Columbia
Washington, D.C. 20001                       915 15th Street, NW, 2nd floor
(202) 636-5822                               Washington, D.C. 20005
                                             (202) 457-0800
*Pro hac vice application forthcoming
**Pro hac vice application pending           Attorneys for Plaintiffs
***Filing pursuant to LCvR 83.2(c)
****Application for admission forthcoming
*****Admitted pro hac vice
         Case 1:19-cv-02369-KBJ Document 20 Filed 08/14/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

       I hereby certify that on August 14, 2019, I electronically filed the foregoing document with

the Clerk of the Court for the United States Court District Court for the District of Columbia by

using the CM/ECF system. Counsel in the case are registered CM/ECF users and service will be

accomplished by the CM/ECF system.


                                 By: /s/ Erez Reuveni
                                     EREZ REUVENI
                                     Assistant Director
                                     United States Department of Justice
                                     Civil Division
